            Case 1:18-cv-02253-LLS Document 196 Filed 02/05/21 Page 1 of 1
              Case 1:18-cv-02253-LLS Document 182 Filed 01/15/21 Page 1 of 1


    Sheppard Mullin                                                              Sheppard, Mullin, Richter & Hampton LLP
                                                                                 30 Rockefeller Plaza
                                                                                 NewYor1<, NewYor1< 10112-0015
                                                                                 212.653.8700 main
                                                                                 212 .653.8701 fax

L                     L         MEM O EN DO RS ED                                www.sheppardmullin.com

                                                                                 212 .653.8702 direct
                                                                                 tmax@sheppardmullin.com

                                                                                 January 15, 2021      <:fltiJ      ~~~d"Y\
    BYECF                          /
    The Honorable Louis L. Stli/t'on
                                                                              i's ~ J                r      ~le.           1 ~f~ ,
    United States District Judge
    United States District Court, Southern District of New York               ."1      ~ ~ s4i,~5 ,-tlvA t-k
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
                                                                               ~~                    i~~J·'-C,-1             ~ t,L
                                                                                 ~ "'} ~~ ~~~~
    New York, NY 10007-1312

            Re:      Chanel, Inc. v. WGACA, LLC, et al., 18-cv-02253 (LLS)            r.J '     u                          f"'"_ -c      I l ·"'
                                                                                    ~ I ~ d ~-) ,                 "3 S" ,       -.1A
                                                                                                                                    I
                                                                                                                                            ...,

    Dear Judge Stanton:                                                                          .
                                                                                     C.2.J Cvi, . 2..ooGJ .         \.,~l.,.. -5 ~
             This law firm represents plaintiff Chanel, Inc. ("Chanel") in the above-referenced matter. Pursuant
    to Your Honor's Individual Practices in Civil Cases Rule 3 .B, we write to respectfully request that Your
    Honor issue an order permitting Chanel to file under seal several exhibits supporting Chanel's letter brief
                                                                                                                               ').,   lS \ 1       -1

    to compel the WGACA Defendants (" Defendants") to produce documents. The letter brief is concurrently
    being filed with certain exhibits substituted with slip sheets indicating that they have been redacted in their
    entirety. These exhibits represent or reference Defe ndants ' documents produced under CONFIDENTIAL
    or ATTORNEYS EYES ONLY basis, and Chanel seeks to request that these exhibits be filed under seal
    on this ground.

            Thank you for your attention to this matter.


                                                           Respectfully submitted,

                                                           Isl Theodore C. Max

                                                           Theodore C. Max


    Enclosures
    cc :   All Counsel of Record



                                                                                      '. USDC SD!\\:'
                                                                                       DOCl"\1E~T
                                                                                       EL EC TRO~ICALLY PILED
                                                                                       DOC #:
                                                                                       DATEf-'.f-_E_D_:~-2- /~S-,
                                                                                                               - -/~ ~~-~,,-
